DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The Specification is missing a priority paragraph at the beginning of the specification which recites the application number(s) and filing date(s) of the application(s) to which the instant application claims priority.  
Appropriate correction is required.

Claim Objections
Claims 101, 103-108, 112-114, and 116-120 are objected to because of the following informalities:  
-Claim 101, line 5: please correct “the user” to “a user”
-Claim 101, line 12: please correct “when fluid” to “when the fluid”
-Claim 103, line 3: please correct “the pressure” to “a pressure”
-Claim 104, line 3: please correct “receives fluid” to “receives the fluid”
-Claim 105, line 2: please correct “the first chamber” to “the first fluid chamber”
-Claim 105, line 2: please correct “the second chamber” to “the second fluid chamber”
-Claim 106, line 2: please correct “the first chamber” to “the first fluid chamber”
-Claim 106, line 2: please correct “the second chamber” to “the second fluid chamber”
-Claim 107, line 2: please correct “the first chamber” to “the first fluid chamber”
-Claim 107, lines 2-3: please correct “the second chamber” to “the second fluid chamber”
-Claim 108, lines 1-2: please correct “the warming cartridge” to “the fluid warming cartridge”
-Claim 108, line 3: please correct “that fluid” to “that the fluid”
-Claim 112, line 3: please correct “a second fluid chamber” to “the second fluid chamber”
-Claim 112, line 4: please correct “the warming cartridge” to “the fluid warming cartridge”
-Claim 112, line 5: please correct “at least one of the detected temperatures” to “at least one detected temperature”
-Claim 112, line 6: please correct “sensor and the outlet” to “sensor or the outlet”
-Claim 113, line 1: please correct “wherein control system” to “wherein the control system”
-Claim 113, line 2: please correct “pumping fluid” to “pumping the fluid”
-Claim 113, line 3: please correct “and” to “or”
-Claim 114, line 1: please correct “wherein control system” to “wherein the control system”
-Claim 114, line 2: please correct “a user” to “the user”
-Claim 116, line 3: please correct “a first fluid chamber” to “the first fluid chamber”
-Claim 117, line 3: please correct “a second fluid chamber” to “the second fluid chamber”
-Claim 118, line 3: please correct “the fluid pressure” to “a fluid pressure” 
-Claim 118, line 3: please correct “the second chamber” to “a second chamber of the fluid conditioner”
-Claim 118, line 5: please correct “the midpoint” to “a midpoint”
-Claim 118, line 6: please correct “the second fluid chamber” to “the second chamber”
-Claim 119, line 3: please correct “excess air” to “the excess air”
-Claim 119, line 3: please correct “the second fluid chamber” to “the second chamber”
-Claim 120, line 2: please correct “a port presence sensor” to “a port fluid presence sensor”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 109 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 109 recites the limitation “the rigid body” in line 3.  It is unclear whether this recitation of the rigid body refers to the rigid body of the fluid warming cartridge (claim 108) or the rigid body of the fluid conditioner (claim 104).  For examination purposes, the Examiner interprets “the rigid body” in claim 109 to refer to the rigid body of the fluid warming cartridge.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 101-114, 118, and 120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 2010/0228222 A1).
Regarding claim 101, Williams discloses a fluid management system (fluid management unit 100, see Figs. 1-3 and 9-18), comprising:
	a pump (pump 112) configured to deliver fluid from at least one fluid supply container (fluid bags 902/904) to a surgical site (see par. [0150], [0160], [0162]);
	a control system for operating the pump (pump 112), the control system comprising:
		a user interface (touch screen display 106) for communication between the control system and the user, including inputting data to the control system (see par. [0151]); and
		one or more non-contact sensors (pressure sensors 2068/2070; NOTE: the Examiner interprets a “non-contact sensor” as a sensor that is not in direct contact with the moving fluid. The pressure sensors 2068/2070 are not in contact with the fluid via fitting 430 (see par. [0196], [0204]));
	a fluid conditioning portion (heater assembly 309) for receiving a fluid conditioner (cartridge 410) (see Fig. 15, par. [0199]), wherein the fluid conditioner (cartridge 410) connects to the pump (pump 112) such that fluid delivered from the pump (pump 112) moves through the fluid conditioner (cartridge 410) prior to moving to the surgical site (see par. [0162]);
	wherein the one or more non-contact sensors (pressure sensors 2068/2070) of the control system detect one or more characteristics of the fluid when fluid is moving through the fluid conditioner (cartridge 410) (see par. [0196]).

	Regarding claim 102, Williams discloses the fluid management system according to claim 101, wherein the fluid conditioner (cartridge 410) is aligned with the one or more non-contact sensors (pressure sensors 2068/2070) of the fluid management system when the fluid conditioner (cartridge 410) is disposed in the fluid conditioning portion (heater assembly 309) (see par. [0196]).

	Regarding claim 103, Williams discloses the fluid management system according to claim 101, wherein the fluid conditioner (cartridge 410) includes a port (fitting 430) that allows a pressure sensor (pressure sensors 2068/2070) of the one or more non-contact sensors (pressure sensors 2068/2070) to detect the pressure of the fluid (see par. [0196]).

	Regarding claim 104, Williams discloses the fluid management system according to claim 101, wherein the fluid conditioner (cartridge 410) comprises a rigid body (main body 410X, see par. [0189]) and a film (sheet 410Y) that defines a first fluid chamber (fluid channel 420) and a second fluid chamber (fluid channel 422) (see Figs. 10-13, par. [0192]), wherein the first fluid chamber (fluid channel 420) receives fluid from the pump (pump 112) (see Fig. 13, par. [0162] and [0182]), wherein the second fluid chamber (fluid channel 422) is fluidly connected to the first fluid chamber (fluid channel 420) (see Fig. 13, par. [0182]), and wherein the film (sheet 410Y) allows at least a portion of the one or more non-contact sensors (pressure sensors 2068/2070) of the fluid management system to detect at least a portion of the one or more characteristics of the fluid through the film (sheet 410Y) (see Fig. 10-11, par. [0196]).

	Regarding claim 105, Williams discloses the fluid management system according to claim 104, wherein the fluid conditioner (cartridge 410) further comprises a connector (connector formed by ports 424/426 and channels 432/434) for connecting the first chamber (fluid channel 420) to the second chamber (fluid channel 422) (see par. [0184]).

	Regarding claim 106, Williams discloses the fluid management system according to claim 104, wherein the fluid conditioner (cartridge 410) includes an internal fluid path (internal fluid path formed by ports 424 and channels 432/434) connecting the first chamber (fluid channel 420) to the second chamber (fluid channel 422), wherein the internal fluid path (internal fluid path formed by ports 424 and channels 432/434) is at least partially defined by the rigid body (main body 410X) and the film (sheet 410Y) (see Figs. 10-13, par. [0184]).

	Regarding claim 107, Williams discloses the fluid management system according to claim 104, wherein the fluid conditioner (cartridge 410) further comprises a fluid warming cartridge (heat transfer section 415) for fluidically connecting the first chamber (fluid channel 420) to the second chamber (fluid channel 422) (see Figs. 10-13, par. [0184]), wherein the fluid warming cartridge (heat transfer section 415) is configured to expose the fluid to IR energy from a heating source (infrared (IR) lamps 312/314/316/318) of the fluid management system to heat the fluid when the fluid conditioner (cartridge 410) is inserted into the fluid management system (see par. [0168], [0181], [0190]).

	Regarding claim 108, Williams discloses the fluid management system according to claim 107, wherein the warming cartridge (heat transfer section 415) comprises a rigid body (wall 438 and rib 436A) and thin flexible side sheets (upper and lower halves of sheet 410Z) (see par. [0192]) that define a conduit (channels 432/434), wherein the conduit (channels 432/434) is fluidly connected to the first fluid chamber (fluid channel 420) and the second fluid chamber (fluid channel 422) such that fluid received in the first fluid chamber (fluid channel 420) from the fluid supply container (fluid bags 902/904) moves through the conduit (channels 432/434) and into the second fluid chamber (fluid channel 422) (see par. [0184]), and wherein the conduit (channels 432/434) of the warming cartridge (heat transfer section 415) is aligned with the heating source (IR lamps 312/314/316/318) of the fluid management system when the fluid conditioner (cartridge 410) is disposed in the fluid conditioning portion (heater assembly 309) of the fluid management system (see par. [0168] and [0190]).

	Regarding claim 109, Williams discloses the fluid management system according to claim 108, wherein the conduit (channels 432/434) comprises an inlet conduit (channel 432) and an outlet conduit (channel 434), wherein the inlet conduit (channel 432) is defined by a first side (bottom side of wall 438 and rib 436A) of the rigid body (wall 438 and rib 436A) and a first flexible side sheet (lower half of sheet 410Z) of the flexible side sheets (upper and lower halves of sheet 410Z), and wherein the outlet conduit (channel 434) is defined by a second side (top side of wall 438 and rib 436A) of the rigid body (wall 438 and rib 436A) and a second side sheet (upper half of sheet 410Z) of the flexible side sheets (upper and lower halves of sheet 410Z).

	Regarding claim 110, Williams discloses the fluid management system according to claim 108, wherein the flexible side sheets (upper and lower halves of sheet 410Z) are configured to expand and contract as a pressure of the fluid moving through the conduit (channels 432/434) fluctuates to reduce pulsations of the fluid (see par. [0192]).

	Regarding claim 111, Williams discloses the fluid management system according to claim 108, wherein the flexible side sheets (upper and lower halves of sheet 410Z) are transmissive to IR energy (see par. [0190]).

	Regarding claim 112, Williams discloses the fluid management system according to claim 107, wherein the one or more non-contact sensors of the control system comprises an inlet temperature sensor (IR temperature sensor 338) that is aligned with the first fluid chamber (fluid channel 420) and an outlet temperature sensor (IR temperature sensor 340) that is aligned with the second fluid chamber (fluid channel 422) (see Fig. 15), and wherein the control system controls an amount of IR energy provided to the warming cartridge (heat transfer section 415) by the heating source (infrared (IR) lamps 312/314/316/318) based on at least one of the detected temperatures by the inlet temperature sensor (IR temperature sensor 338) and the outlet temperature sensor (IR temperature sensor 340) and one of a default setpoint temperature of the fluid management system or a user inputted setpoint temperature (see par. [0222], [0280]).

	Regarding claim 113, Williams discloses the fluid management system according to claim 112, wherein the control system is configured to disable the pump (pump 112) to prevent the pump (pump 112) from pumping fluid when at least one of the inlet temperature sensor (IR temperature sensor 338) and the outlet temperature sensor (IR temperature sensor 340) detects a temperature that is greater than a predetermined value (see par. [0260]).

	Regarding claim 114, Williams discloses the fluid management system according to claim 112, wherein the control system is configured to alert a user that the one of the default setpoint temperature of the fluid management system or the user inputted setpoint temperature is not achievable based on at least one of the detected temperatures by the inlet temperature sensor (IR temperature sensor 338) and the outlet temperature sensor (IR temperature sensor 340) (see par. [0149] and [0260]).

	Regarding claim 118, Williams discloses the fluid management system according to claim 101, wherein the one or more non-contact sensors (pressure sensors 2068/2070) of the control system comprises a pressure sensor (pressure sensor 2068/2070) connected to a port (fitting 430) of the fluid conditioner (cartridge 410) such that the pressure sensor (pressure sensors 2068/2070) measures the fluid pressure in the second chamber (fluid channel 422) (see Fig. 14, par. [0196] and [0260]), wherein the one or more non-contact sensors further comprise a midpoint fluid presence sensor (bubble trap 418) aligned with a midpoint of the second chamber (fluid channel 422) of the fluid conditioner (cartridge 410), and wherein the control system is configured to expel excess air from the second fluid chamber (fluid channel 422) when the pressure sensor (pressure sensors 2068/2070) is detecting a positive pressure in the second chamber (fluid channel 422) and the midpoint fluid presence sensor (bubble trap 418) is not detecting fluid (see par. [0182]).

	Regarding claim 120, Williams discloses the fluid management system according to claim 118, wherein the one or more non-contact sensors further comprises a port presence sensor (fluid detector 2060) aligned with the second chamber (fluid channel 422) of the fluid conditioner (cartridge 410) and located above the midpoint fluid presence sensor (bubble trap 418) (see Fig. 17), and wherein the control system is configured to disable the pump (pump 112) to prevent the pump (pump 112) from pumping fluid when the port fluid presence sensor (fluid detector 2060) detects fluid (see par. [0200]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2010/0228222 A1), as applied to claim 112 above, in view of Vazquez et al. (US 2015/0265768 A1).
Regarding claim 115, Williams discloses the fluid management system according to claim 115.  However, Williams fails to state wherein the one or more non-contact sensors of the control system comprise capacitive sensors.
	Vazquez teaches a fluid management system (see Fig. 18) wherein the one or more non-contact sensors (cartridge sensor 406) of the control system comprise capacitive sensors (see par. [0104]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid management system of Williams to include a capacitive sensor as taught by Vazquez in order to detect when the cartridge 410 of Williams (i.e. the “fluid conditioner”) is installed (see Vazquez par. [0104]).

Claims 116-117 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2010/0228222 A1), as applied to claim 112 above, in view of Duffy et al. (US 5,800,387 A).
Regarding claim 116, Williams discloses the fluid management system according to claim 112, wherein the one or more non-contact sensors of the control system comprise an inlet fluid presence sensor (bubble trap 416) that is aligned with a first fluid chamber (fluid channel 420) of the fluid conditioner (cartridge 410) (see par. [0182]).  
	However, Williams fails to state wherein the control system is configured to provide a first notification to the user through the user interface when the control system detects that the pump is operating and the inlet fluid presence sensor is not detecting fluid in the first fluid chamber.
	Duffy teaches a fluid management system (see Fig. 1) wherein the control system (processor 110) is configured to provide a first notification to the user through the user interface (a visual alarm) when the control system (processor 110) detects that the pump (pump unit 100) is operating and the inlet fluid presence sensor (air-in-line sensor 134) is not detecting fluid in the first fluid chamber (fluid delivery path) (see col. 6 lines 38-41 and col. 6 line 56 – col. 7 line 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid management system of Williams to include a first notification when the inlet fluid presence sensor is not detecting fluid as taught by Duffy in order to reduce the risk of hazardous air bubbles being delivered to the patient (see Duffy col. 6 lines 27-33).

Regarding claim 117, modified Williams teaches the fluid management system according to claim 116 substantially as claimed.  Williams further teaches wherein the one or more non-contact sensors of the control system comprises an outlet fluid presence sensor (bubble trap 418) that is aligned with a second fluid chamber (fluid channel 422) of the fluid conditioner (cartridge 410) (see par. [0182]).  
	However, Williams fails to state wherein the control system is configured to provide a second notification to the user through the user interface when the control system detects that the pump is operating and the outlet fluid presence sensor is not detecting fluid in the second fluid chamber.
	Duffy teaches a fluid management system (see Fig. 1) wherein the control system (processor 110) is configured to provide a second notification to the user through the user interface (a visual alarm) when the control system (processor 110) detects that the pump (pump unit 100) is operating and the outlet fluid presence sensor (air-in-line sensor 134) is not detecting fluid in the second fluid chamber (fluid delivery path) (see col. 6 lines 38-41 and col. 6 line 56 – col. 7 line 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid management system of modified Williams to include a second notification when the outlet fluid presence sensor is not detecting fluid as taught by Duffy in order to reduce the risk of hazardous air bubbles being delivered to the patient (see Duffy col. 6 lines 27-33).

Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2010/0228222 A1), as applied to claim 118 above, in view of Carlisle et al. (US 2014/0350511 A1).
Regarding claim 119, Williams discloses the fluid management system according to claim 118.  However, Williams fails to state a solenoid valve connected to the port of the fluid conditioner that is movable from a closed position to an open position to expel excess air from the second fluid chamber.
	Carlisle teaches a fluid management system (see Fig. 1) comprising a solenoid valve (vent valve 112, see par. [0054]) connected to the port of the fluid conditioner (system 100) that is movable from a closed position to an open position to expel excess air from the second fluid chamber (gas reservoir 120) (see par. [0054]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid management system of Williams to include a solenoid valve as taught by Carlisle in order to function as a suitable valve to vent excess air into the ambient environment (see Carlisle par. [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783